DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aravamudan U.S. PAP 2014/0040274 A1 in view of Peintner U.S. PAP 2014/0279906 A1.

	Regarding claim 1 Aravamudan teaches a computer-implemented method for enhancing user communication with a chatbot (disambiguating user intent in a conversational interaction system, see par. [0005]), comprising: 
receiving a user communication (first input from the user, see par. [0022]); 
identifying one or more intents related to the user communication (identify at least onee content item, see par. [0022]; determining intent, entity and filter of the input, see par. [0026]); 

identifying, when an ambiguity in the user communication exists, a plurality of relationships between the extracted attributes using a co-occurrence graph (determining an ambiguity index exceeds a first threshold value, see par. [0022]; map entities and relationships of information repositories to nodes and edges of a graph, employing graph, see par. [0062]; subsequent to resolving user input ambiguities the occurrence of entities still having high ambiguity index determines if users personal graph should be made use of for tailoring results, see par. [0120]); 
and generating, based on the plurality of relationships, a disambiguating question to clarify a user intent of the user communication (where responses from different domains are equally likely, the system pose a disambiguating question to user, see par. [0074]). 
However Aravamudan does not teach the co-occurrence graph being a crowd-sourced set of relationships between synonymous terms obtained from a set of training conversations; determining, in an event that a single intent cannot be ascertained from the co-occurrence graph, an exact relationship between the extracted attributes using an ontology graph that contains a set of rules that explicitly encode relationships between the terms.
In the same field of endeavor Peintner teaches automated machine understanding of social media communications based on: social media assertions, social media statements and conversations, social connections, user profile info, crowd-sourced databases, Internet pages, and semantic networks, see abstract.
Peintner teaches the co-occurrence graph being a crowd-sourced set of relationships between synonymous terms obtained from a set of training conversations (entities, entity a semantic graph connecting concepts used by the subculture, see par. [0031]; co-occurrence statistics which describe how often two entities or concepts are mentioned together by a member of that subculture [0032]); 
determining, in an event that a single intent cannot be ascertained from the co-occurrence graph, an exact relationship between the extracted attributes using an ontology graph that contains a set of rules that explicitly encode relationships between the terms ( When ratio of subculture-specific frequencies to general data frequencies are high, include the semantic object in the subculture. For all extracted objects, pull the links between those objects from existing open source semantic ontologies, see par. [0038]).
It would have been obvious to one of ordinary skill in the art to combine the Aravamudan invention with the teachings of Peintner for the benefit of reveling the interests opinions and personality of a user, see par. [0002].
Regarding claim 2 Aravamudan teaches the computer-implemented method of claim 1, further comprising identifying an ambiguity exists in the user communication when more than one viable intent is found (where responses from different domains are equally likely, the system pose a disambiguating question to user, see par. [0074]). 
Regarding claim 3 Aravamudan teaches the computer-implemented method of claim 2, wherein a viable intent includes an intent having a confidence score exceeding a predefined threshold value (list all named entities corresponding to a dot products that crossed a threshold, see par. [0039]). 
Regarding claim 4 Aravamudan teaches the computer-implemented method of claim 1, further comprising deriving, based on a user answer to the disambiguating question, an actual 
Regarding claim 5 Aravamudan teaches the computer-implemented method of claim 4, further comprising generating, when the actual intent is not derived, another disambiguation question to clarify the user intent (asking for and receiving a second input from the user, the determination of the query input can be based on the second input, see par. [0028]). 
Regarding claim 6 Aravamudan teaches the computer-implemented method of claim 1, further comprising:
combining the extracted attributes with extracted attributes derived from other new user communications with the chatbot from other users to update the set of relationships in the co- occurrence graph automatically (Personal entity extraction 203: Process all social connections, social media assertions, social media statements and conversations, and user profiles to determine the set of individuals known by the user, including friends, family, celebrities, and more, see par. [0046]); 
automatically generating a relationship hypothesis based on a new co-occurrence pattern in the updated set of relationships in the co-occurrence graph (extract all mentions of entities 205, compile a list of possible references for each mention 206, see par. [0048]); 
16/242,437Page 7 of 11building, based on the relationship hypothesis, an algorithm that extracts new synonymy relationships of the updated set of relationships from the co-occurrence graph (and infer a weighted posterior distribution over the list of possible references for each mention, see par. [0048]); 
and adding the new synonymy relationships extracted from the co-occurrence graph to the ontology graph (For all referenced entities with positive or negative sentiment, combine the 

Regarding claim 7 Aravamudan teaches the computer-implemented method of claim 1, wherein the user communication is in a text format (input can be direct text input, see par. [0066]). 
Regarding claim 8 Aravamudan teaches a computer program product for enhancing user communication with a chatbot (implemented as a computer program product, see par. [0135]), the computer program product comprising a computer readable storage media (tangible medium, see par. [0135]), and program instructions stored on the computer readable storage media (software, see par. [0138]), that cause at least one computer device to: 
receive a user communication (first input from the user, see par. [0022]); 
identify one or more intents related to the user communication (identify at least onee content item, see par. [0022]; determining intent, entity and filter of the input, see par. [0026]); 
extract a plurality of attributes associated with the user communication (associated with each entity/relationship are a set of attributes which can be captured, see par. [0041]); 
identify, when an ambiguity in the user communication exists, a plurality of relationships between the extracted attributes using a co-occurrence graph (determining an ambiguity index exceeds a first threshold value, see par. [0022]; map entities and relationships of information repositories to nodes and edges of a graph, employing graph, see par. [0062]; subsequent to resolving user input ambiguities the occurrence of entities still having high ambiguity index determines if users personal graph should be made use of for tailoring results, see par. [0120]); 

However Aravamudan does not teach the co-occurrence graph being a crowd-sourced set of relationships between synonymous terms obtained from a set of training conversations; determining, in an event that a single intent cannot be ascertained from the co-occurrence graph, an exact relationship between the extracted attributes using an ontology graph that contains a set of rules that explicitly encode relationships between the terms.
In the same field of endeavor Peintner teaches automated machine understanding of social media communications based on: social media assertions, social media statements and conversations, social connections, user profile info, crowd-sourced databases, Internet pages, and semantic networks, see abstract.
Peintner teaches the co-occurrence graph being a crowd-sourced set of relationships between synonymous terms obtained from a set of training conversations (entities, entity nicknames, and their respective frequency of use, see par. [0030]; a semantic graph connecting concepts used by the subculture, see par. [0031]; co-occurrence statistics which describe how often two entities or concepts are mentioned together by a member of that subculture [0032]); 
determining, in an event that a single intent cannot be ascertained from the co-occurrence graph, an exact relationship between the extracted attributes using an ontology graph that contains a set of rules that explicitly encode relationships between the terms ( When ratio of subculture-specific frequencies to general data frequencies are high, include the semantic object in the subculture. For all extracted objects, pull the links between those objects from existing open source semantic ontologies, see par. [0038]).

Regarding claim 9 Aravamudan teaches the 9. The computer program product of claim 8, the instructions further causing the at least one computer device to identify an ambiguity exists in the user communication when more than one viable intent is found (where responses from different domains are equally likely, the system pose a disambiguating question to user, see par. [0074]). 
Regarding claim 10 Aravamudan teaches the computer program product of claim 9, wherein a viable intent includes an intent having a confidence score exceeding a predefined threshold value (list all named entities corresponding to a dot products that crossed a threshold, see par. [0039]). 
Regarding claim 11 Aravamudan teaches the computer program product of claim 8, the instructions further causing the at least one computer device to derive, based on a user answer to the disambiguating question, an actual user intent (system identifies phrase information and filters list app results based on the users response, see par. [0079]).
Regarding claim 12 Aravamudan teaches the computer program product of claim 11, the instructions further causing the at least one computer device to present the disambiguation question to a user associated with the user communication (asking for and receiving a second input from the user, the determination of the query input can be based on the second input, see par. [0028]). 
Regarding claim 13 Aravamudan teaches the computer program product of claim 8, the instructions further causing the at least one computer device to:

automatically generate a relationship hypothesis based on a new co-occurrence pattern in the updated set of relationships in the co-occurrence graph (extract all mentions of entities 205, compile a list of possible references for each mention 206, see par. [0048]); 
16/242,437Page 7 of 11build, based on the relationship hypothesis, an algorithm that extracts new synonymy relationships of the updated set of relationships from the co-occurrence graph (and infer a weighted posterior distribution over the list of possible references for each mention, see par. [0048]); 
and add the new synonymy relationships extracted from the co-occurrence graph to the ontology graph (For all referenced entities with positive or negative sentiment, combine the evidence into a single numerical expression of the author's sentiment toward referenced entities, see par. [0050]).
Regarding claim 14 Aravamudan teaches the computer program product of claim 11, the instructions further causing the at least one computer device to generate, based on the actual user intent, a response to the user communication (the system must ideally understand the intent corresponding to the expected response it is appropriate for, see par. [0067]). 
Regarding claim 15 Aravamudan teaches a computer system for enhancing user communication with a chatbot (conversational interaction system, see par. [0003], comprising:

 a bus coupled to the memory medium (communications adapter connected to a network over a medium, see par. [0135]); 
and a processor coupled to the bus that when executing the instructions causes the system (computerized electronic device, see par. [0135]) to: 
receive a user communication (first input from the user, see par. [0022]); 
identify one or more intents related to the user communication (identify at least onee content item, see par. [0022]; determining intent, entity and filter of the input, see par. [0026]); 
extract a plurality of attributes associated with the user communication (associated with each entity/relationship are a set of attributes which can be captured, see par. [0041]); 
identify, when an ambiguity in the user communication exists, a plurality of relationships between the extracted attributes using a co-occurrence graph (determining an ambiguity index exceeds a first threshold value, see par. [0022]; map entities and relationships of information repositories to nodes and edges of a graph, employing graph, see par. [0062]; subsequent to resolving user input ambiguities the occurrence of entities still having high ambiguity index determines if users personal graph should be made use of for tailoring results, see par. [0120]); 
and generate, based on the plurality of relationships, a disambiguating question to clarify a user intent of the user communication (where responses from different domains are equally likely, the system pose a disambiguating question to user, see par. [0074]). 
However Aravamudan does not teach the co-occurrence graph being a crowd-sourced set of relationships between synonymous terms obtained from a set of training conversations; determining, in an event that a single intent cannot be ascertained from the co-occurrence graph, an exact relationship between the extracted attributes using an ontology graph that contains a set of rules that explicitly encode relationships between the terms.
crowd-sourced databases, Internet pages, and semantic networks, see abstract.
Peintner teaches the co-occurrence graph being a crowd-sourced set of relationships between synonymous terms obtained from a set of training conversations (entities, entity nicknames, and their respective frequency of use, see par. [0030]; a semantic graph connecting concepts used by the subculture, see par. [0031]; co-occurrence statistics which describe how often two entities or concepts are mentioned together by a member of that subculture [0032]); 
determining, in an event that a single intent cannot be ascertained from the co-occurrence graph, an exact relationship between the extracted attributes using an ontology graph that contains a set of rules that explicitly encode relationships between the terms ( When ratio of subculture-specific frequencies to general data frequencies are high, include the semantic object in the subculture. For all extracted objects, pull the links between those objects from existing open source semantic ontologies, see par. [0038]).
It would have been obvious to one of ordinary skill in the art to combine the Aravamudan invention with the teachings of Peintner for the benefit of reveling the interests opinions and personality of a user, see par. [0002].
Regarding claim 16 Aravamudan teaches the computer system of claim 15, the instructions further causing the system to identify an ambiguity exists in the user communication when more than one viable intent is found (where responses from different domains are equally likely, the system pose a disambiguating question to user, see par. [0074]). 
claim 17 Aravamudan teaches the computer system of claim 16, wherein a viable intent includes an intent having a confidence score exceeding a predefined threshold value (list all named entities corresponding to a dot products that crossed a threshold, see par. [0039). 
Regarding claim 18 Aravamudan teaches the computer system of claim 15, the instructions further causing the system to derive, based on a user answer to the disambiguating question, an actual user intent (system identifies phrase information and filters list app results based on the users response, see par. [0079]).
Regarding claim 19 Aravamudan teaches the computer system of claim 15, the instructions further causing the system to generate, when the actual intent is not derived, another disambiguation question to clarify the user intent (asking for and receiving a second input from the user, the determination of the query input can be based on the second input, see par. [0028]).
Regarding claim 20 Aravamudan teaches the computer system of claim 15, the instructions further causing the system to:
combine the extracted attributes with extracted attributes derived from other new user communications with the chatbot from other users to update the set of relationships in the co- occurrence graph automatically (Personal entity extraction 203: Process all social connections, social media assertions, social media statements and conversations, and user profiles to determine the set of individuals known by the user, including friends, family, celebrities, and more, see par. [0046]); 
automatically generate a relationship hypothesis based on a new co-occurrence pattern in the updated set of relationships in the co-occurrence graph (extract all mentions of entities 205, compile a list of possible references for each mention 206, see par. [0048]); 

and add the new synonymy relationships extracted from the co-occurrence graph to the ontology graph (For all referenced entities with positive or negative sentiment, combine the evidence into a single numerical expression of the author's sentiment toward referenced entities, see par. [0050]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Durham teaches a mental modeling device which relies on crowd sourcing.
Aroyo teaches a natural language processing algorithm which extracts relations between words with crowd sourcing.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711.  The examiner can normally be reached on Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656